Citation Nr: 0400309	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  01-05 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for labyrinthitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to July 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By this rating decision, service 
connection was established for tinnitus at a 10 percent 
rating.  By the same rating decision the veteran's disability 
ratings for service-connected labyrinthitis and for venous 
thrombosis of the right lesser saphenous vein were confirmed 
and continued at 10 percent disabling.  The veteran filed a 
notice of disagreement in March 2001 and in his VA Form 9, 
dated May 2001, indicated that he only wanted to pursue his 
appeal with respect to the claim for an increased rating for 
labyrinthitis.  

The veteran requested a Travel Board hearing in May 2001, as 
reflected on his May 2001 VA Form 9.  However, he cancelled 
his hearing request in April 2002.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran is service-connected for labyrinthitis, currently 
evaluated as 10 percent disabling, under the provisions of 
38 C.F.R. § 4.87, Code 6204 for peripheral vestibular 
disorder.  The next higher evaluation of 30 percent requires 
dizziness and occasional staggering.  The veteran's clinical 
records, dated from January 2001, show that the veteran has 
chronic complaints of dizziness, has fallen on numerous 
occasions and a staggered gait.  The veteran is advised that 
an evaluation of 30 percent is the highest schedular rating 
provided under diagnostic code 6204.  

It is significant to note that there is evidence in the 
record that the veteran currently has been found to have 
Meniere's disease.  Meniere's disease is rated under the 
provisions of 38 C.F.R. § 4.87, Code 6205 that provides for 
disability ratings as high as 100 percent.  A determination 
as to whether a current diagnosis of Meniere's disease is 
associated with the veteran's military service is 
inextricably intertwined with the issue of entitlement to an 
increased rating for labyrinthitis.  

In addition, the Board notes that a July 2001 VA medical 
report shows that the veteran had been by a Dr. Harris, a 
private physician for his complaints of vertigo.  These 
records have not been obtained and associated with the 
veteran's claims folder.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO contact to the veteran to 
request names and addresses or medical 
providers who have afforded treatment to 
him for his service-connected 
labyrinthitis.  In particular, the RO 
should attempt to obtain all records of 
treatment provided by Dr. Harris showing 
evaluation and treatment for the service-
connected disorder.  All evidence 
obtained should be associated with the 
veteran's claim folder.  

2.  The RO should afford the veteran and 
VA examination to establish or rule out 
the presence of Meniere's disease.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner is asked to state whether it 
is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran currently has Meniere's 
disease related to injury, disease or 
event noted during the veteran's military 
service.  The clinical bases for the 
opinions reached should be set forth in 
detail.  

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



